DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 12/30/2020, in reply to the Office Action mailed 7/30/2020, is acknowledged and has been entered.  Claims 1 and 14 have been amended.  Claims 1, 4-14 and 16-18 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn.  The rejection under 35 U.S.C. 102 as being anticipated by Jung has been withdrawn in view of claim amendment.  The rejections under 35 U.S.C. 103 as being unpatentable over Picot in view of Kheir and Yamakage have been withdrawn in view of Applicant’s showing of the viscosity of Volumen at 98 F, which is outside the claimed range.  New grounds of rejection are set forth herein in view of further consideration of the prior art references.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2016/0354496) in view of Picot et al. (US 2012/0197117) and Kheir (US 2009/0191244).
Jung discloses a method of photoacoustic imaging by using a contrast composition for photoacoustic imaging, the composition including a photoacoustic contrast agent and a gelling agent (paragraph 0009).  
The term "photoacoustic" refers to a phenomenon in which acoustic waves are propagated as the result of a local temperature increase and thermal expansion when a material absorbs light. A photoacoustic effect may be measured by detecting a small amount of light absorption at a high sensitivity and may be measured in a sample, 
The term "photoacoustic contrast agent" may refer to a material having the photoacoustic effect or may include a hybrid biomedical imaging modality contrast agent that is developed based on the photoacoustic effect. The photoacoustic contrast agent may be a light absorptive dye material, and examples of the photoacoustic contrast agent may include melanin, charcoal, methylene blue, indigo carmine, indocyanine green, evans blue, azure blue, brilliant blue, nile blue, or a combination thereof (paragraph 0026).  The photoacoustic contrast agent is a light absorptive dye material which may absorb incident light having a wavelength in a range of about 500 nm to about 1,300 nm (paragraph 0028).  
The term "gelling agent" may refer to a material having an ability to form gel and a viscosity of a certain level or higher. An example of the gelling agent may be hydrocolloid, and examples of hydrocolloid may include polysaccharides and proteins. Examples of polysaccharides may include natural gum, etc. More particularly, polysaccharide may be at least one selected from agar, dextran, starch, etc. or a  combination thereof (paragraph 0029).
An amount of the gelling agent may be, for example, in a range of about 0.5 wt % to about 15 wt % based on the total weight of the contrast composition. In terms of a viscosity of the gelling agent, the contrast composition may include the gelling agent at an amount, for example, in a range of about 0.5 wt % to about 10 wt %, about 1 wt % to about 10 wt %, about 1.5 wt % to about 10 wt %, or about 2 wt % to about 5 wt %, or, 
In another exemplary embodiment, the contrast composition may be injected into tissues or blood vessels. In another exemplary embodiment, the contrast composition may have durability in an injection site. Through diagnostic imaging of an arbitrary anatomical structure, the contrast composition may be used in diagnosis of finding out whether a disease is present in the site of the imaging or not (paragraph 0031).
In Example 1, a mixture for photoacoustic imaging included a dye material that would serve as a contrast agent and a viscous medium that would facilitate absorption of the mixture into tissues. The dye material included melanin extracted from squid and charcoal (Activated charcoal). The viscous medium was pectin extracted from citrus peel. Here, the melanin and the charcoal were dissolved in deionized water at a concentration of 3%, and the pectin was dissolved at a concentration of about 2% to about 3%.
In Example 2, the samples were injected into a liver and a subcutaneous muscle layer of a rat and then quantitatively and qualitatively analyzed by photoacoustic imaging up to 4 weeks.
Jung does not teach wherein the contrast agent composition comprises an ionic salt in a range of 0.5 to 5% by weight of the composition.

The tissue irradiated is selected, without limitation, from heart, kidney, lung, esophagus, thymus, breast, prostate, brain, muscle, nervous tissue, epithelial tissue, bladder, gallbladder, intestine, liver, pancreas, spleen, stomach, testes, ovaries, and uterus. In various embodiments of the above methods, the delivery of the contrast agent occurs by bolus injection or by manual or mechanical infusion (paragraph 0009).
Additional embodiments of all the above methods further include generating a two- or three-dimensional image from the detected thermoacoustic signal. For example, the methods may include generating a series of two- or three-dimensional images over time. The time interval between said two or more images may be uniform (constant time interval) or non-uniform (varying time interval) (paragraph 0011).
Non-limiting examples of contrast agents that may be used the methods include:… isotonic solutions, colloids, emulsions suspensions or mixtures that modify the EM energy absorption of soft tissue or vasculature and do not promote cell shrinkage (plasmolysis) or rupture (cytolysis) due to osmotic differences.  Non-limiting 
The Kheir reference is included to show that Voluven has the following composition: 6% hydroxyethyl starch and 0.9% sodium chloride.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an isotonic contrast agent comprising a gelling agent and saline which is administered in a method of thermoacoustic imaging when the teaching of Jung is taken in view of Picot and Kheir.  Jung and Picot are directed to thermoacoustic imaging comprising administration of a contrast agent, which may comprise a gelling agent (starch, etc.).  While Jung does not specifically recite incorporation of an ionic salt, one of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Picot teaches isotonic solutions, colloids, emulsions suspensions or mixtures can modify the EM energy absorption of soft tissue or vasculature and do not promote cell shrinkage (plasmolysis) or rupture (cytolysis) due to osmotic differences.  Voluven (comprising hydroxyethyl starch and 0.9% saline, as shown by Kheir) is one of a few specifically identified isotonic agents that may be used as a contrast agent for use in the method.  Picot also shows that 0.9% saline corresponds to physiological saline in Example 1.
	With regard the limitation wherein the viscosity is between 3-20 centipoise at 98 F, it is noted that viscosity of the gelling agent in Picot may be in a range of about 50 cP to about 400 cP measured at a temperature of about 20 C, but the value of the viscosity at 98 F is not specifically recited.  Viscosity decreases with increasing temperature, as such values of 50-400 cP at 20 C would be expected to be lower at the higher In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
	With regard to claims 12 and 13, Picot teaches that the contrast agent may be used to image various anatomical structures, one of ordinary skill would have found it obvious to wait for the contrast agent to reach the region of interest prior to imaging.
	With regard to claims 9-11 and 18, it would have been further obvious to incorporate iron oxide nanoparticles.  Picot also teaches that the contrast agent may be suspensions or colloids of ferromagnetic and ferrimagnetic particles (e.g., uncoated magnetite, elemental iron, and magnetic iron oxide particles in starch, dextran, lipid, and 
With regard to claim 10, it would have been obvious to optimize the concentration of the iron oxide nanoparticles.  differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claims 1, 4-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2016/0354496) in view of Picot et al. (US 2012/0197117) and Kheir (US 2009/0191244), in further view of Yamakage et al. (J Anesth., 2004, 18, p. 166–171).
The rejection over Jung and Picot is applied as above.

Yamakage teaches that it is well established that mild hypothermia increases not only blood loss and transfusion requirements but also increases the incidence of morbid cardiac events and surgical-wound infection, leading to prolongation of hospitalization. It is also known that rapid intravenous infusion of crystalloid solution can cause mild hypothermia, depending on the fluid temperature and route of intravenous administration. Plasma substitutes such as hydroxyethyl starch (HES) are often administered rapidly to patients with hypovolemia and for hemodilutional autotransfusion during surgery and anesthesia. Colloid solutions such as HES appear to have stronger effects on body core temperature than crystalloid solutions, because colloid solutions remain almost entirely in the intravascular space and flow into the heart directly. Accordingly, prewarmed HES can be expected to maintain body core temperature, easily, safely, and effectively (page 166).
Our in vitro study revealed that HES in packs including glucose can be kept safely and stably in a warm environment of up to 40°C for 3 months. Because plasma substitutes such as HES are commonly used during surgery and anesthesia, one or two packs of HES (500–1000ml) can be routinely kept in a warming cabinet in each operating room.  Our in vivo study revealed that prewarmed HES partially but significantly prevented the decrease in core temperature observed in the control group (Fig. 2). In conclusion, the use of HES packs routinely kept in a warming cabinet prior to surgery and anesthesia can maintain warm body temperature, easily, safely, and effectively (page 169-70).


Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618